DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first duct portion including a valve formation that is shaped differently in comparison to a valve formation in the second duct must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the valve formations contained within the outlet channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. (20060186140).
Regarding claim 17, Kanfer discloses a dispensing system (200) integrally formed with a collapsible, pouch- or bag-style container (12), the system comprising: two identically-shaped plastic members (par. 0019-0020 and 0042); a container-forming film (14, 16) enveloping the coupled plastic members and sealed along a peripheral edge of the film (Fig. 1); wherein each plastic member includes an elastically-yielding hemispherical section (par. 0039) with a periphery in which a first duct portion is formed spaced apart from a second duct portion (see annotated Fig. 6 below) and wherein the first duct portion includes a valve formation (122) and the second duct portion includes a valve formation (120); wherein the plastic members are coupled together by a continuous rib (104; Fig. 7 shows two such continuous ribs, 104, but only one of them is required as sated in par. 0038) and an opposing groove (102) formed around the hemispherical section of each plastic member (Figs. 5-7) thereby creating a collapsible chamber (34) defined by the hemispherical sections and inlet and outlet channels (90 and 40) defined by the duct portions.

    PNG
    media_image1.png
    341
    456
    media_image1.png
    Greyscale

Kanfer does not expressly disclose that the valve formations are shaped differently. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to employ valve formations having different shapes because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Kanfer valve formations because the Kanfer valve formations and the claimed valve formations have the same function, which is to control the flow of liquid from the container. Therefore, it would have been an obvious matter of design choice to modify Kanfer to obtain the invention as specified in the claim. 
Regarding claim 19, the container-forming film includes an upper portion (14) and a lower portion (16) that are heat sealed or adhered together to envelope the plastic members (Fig. 1; par. 0030).
Regarding claim 20, a single ball is captured in each of inlet and outlet channels and wherein each ball is configured to move freely within the inlet and outlet channels so that, on compression of the collapsible chamber, the ball in the inlet channel seals and blocks flow therethrough and, on expansion of the collapsible chamber, the ball in the outlet chamber seals and blocks flow therethrough (par. 0037).
Regarding claim 21, the valve formation in the first duct comprises a tabs (122; par. 0039) and the valve formation in the second duct comprises second portion (120) that are aligned in abutment to directionally seal the inlet duct or the outlet duct.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. in view of Van Coney (4842165).
Regarding claim 18, Kanfer DIFFERS in that it does not disclose the container-forming film consists of a composite materials including at least one of PET, PE, PP, EVOH, NYLON, and aluminium. Attention, however, is directed to the Van Coney reference, which discloses a container-forming film consists of composite materials including at least one of PET, PE, PP, EVOH, NYLON, and aluminium (col. 6, lines 3-25). Van Coney teaches that these materials provide good barrier protection (col. 6, lines 3-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kanfer reference in view of the teachings of the Van Coney reference by employing the claimed materials for the purpose of providing good barrier protection. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanfer et al. in view of Hopper (2657953).
Regarding claim 22, Kanfer DIFFERS in that it does not disclose the valve formations contained within the outlet channel include a hollow cylindrical element with a shutter element configure to create a whirl in fluid dispensed by the system. Attention, however, is directed to the Hopper reference, which discloses a hollow cylindrical element (30) with a shutter element (33) configure to create a whirl in fluid dispensed by a system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kanfer reference in view of the teachings of the Hopper reference by employing a hollow cylindrical element and a shutter element for the purpose of creating a whirl in the fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754